         Case 3:16-cv-01519-AVC Document 136 Filed 09/13/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT



 Thomas E. Perez, SECRETARY OF LABOR,                  CIVIL ACTION NO.:
 United States Department of Labor,                    3:16-cv-01519-AVC

                Plaintiff,

 v.

 BRIDGEPORT HEALTH CARE CENTER, INC.
 and CHAIM STERN, Individually

                Defendants.                            SEPTEMBER 13, 2019



                       MOTION TO WITHDRAWAL APPEARANCE


       Pursuant to Rule 7(e) of the Local Rules of Civil Procedure, the undersigned moves to

withdraw Milanna Datlow’s appearance on behalf of the Defendant, Bridgeport Health Care

Center, Inc., in this action as she is no longer affiliated with Litchfield Cavo LLP. The

undersigned will maintain her appearance on behalf of the Defendant in this matter.

       WHEREFORE, for the foregoing reason, the undersigned respectfully requests that this

motion to withdraw Milanna Datlow’s appearance on behalf of the Defendant, Bridgeport Health

Care Center, Inc., be granted.


                                              THE DEFENDANT,
                                              BRIDGEPORT HEALTH CARE CENTER, INC.,


                                              By /s/ Melicent B. Thompson
                                                 Melicent B. Thompson, ct19868
                                                 Brian Clifford, ct30442
                                                 Litchfield Cavo LLP
                                                 82 Hopmeadow Street, Suite 210
Case 3:16-cv-01519-AVC Document 136 Filed 09/13/19 Page 2 of 3



                                  Simsbury, CT 06089-9694
                                  Tel: (860) 413-2800
                                  Fax: (860) 413-2801
                                  thompson@litchfieldcavo.com
                                  clifford@litchfieldcavo.com
                                  Co-Counsel for Defendant,
                                  Bridgeport Healthcare
                                  Center, Inc.




                              2
         Case 3:16-cv-01519-AVC Document 136 Filed 09/13/19 Page 3 of 3



                               CERTIFICATION OF SERVICE

       I hereby certify that on this 13th day of September, 2019, a copy of the foregoing Motion

to Withdrawal Appearance was filed electronically and served by mail on anyone unable to

accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of

the court’s electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the court’s

CM/ECF System.



                                                       /s/ Melicent B. Thompson
                                                       Melicent B. Thompson, ct19868
                                                       Brian Clifford, ct30442
                                                       Litchfield Cavo LLP
                                                       82 Hopmeadow Street, Suite 210
                                                       Simsbury, CT 06089-9694
                                                       Tel: (860) 413-2800
                                                       Fax: (860) 413-2801
                                                       thompson@litchfieldcavo.com
                                                       clifford@litchfieldcavo.com
                                                       Co-Counsel for Defendant,
                                                       Bridgeport Healthcare
                                                       Center, Inc.




                                                  3
